United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted August 1, 2019
                                Decided August 20, 2019

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge

No. 19-2369

IN RE: ANDREW W. SHALABY,                          Appeal from the United States District
    Appellant.                                     Court for the Northern District of Illinois,
                                                   Eastern Division.

                                                   No. 18 D 21

                                                   Rebecca R. Pallmeyer,
                                                   Chief Judge.



                                        ORDER

       Andrew W. Shalaby seeks review of an order of the Executive Committee of the
Northern District of Illinois denying his admission to the general bar of that court and
requiring that he not reapply for at least one year. Because the Executive Committee’s
order is reasonable in light of Shalaby’s previous conduct, we affirm the order.

      Shalaby is an attorney licensed to practice in California. He was admitted to
appear pro hac vice before the Northern District of Illinois in Bailey v. Worthington, 16-
No. 19-2369                                                                          Page 2

cv-07548, a products-liability suit. Opposing counsel moved to revoke Shalaby’s pro hac
vice admission on the basis that Shalaby’s application failed to disclose that he had been
disciplined by the United States Bankruptcy Court for the Northern District of
California. See In re Nakhuda, No. 14-41156-RLE, 2015 WL 1943450 (Bankr. N.D. Cal.
2015) aff’d in part, 544 B.R. 886 (B.A.P. 9th Cir. 2016), aff’d, 703 F. App’x 621 (9th Cir.
2017).

        The district judge issued a show-cause order demanding that Shalaby explain
why his admission should not be revoked on the basis of his misrepresentations and
because of false statements he had made about the magistrate judge presiding over the
case. (Shalaby repeatedly stated that the magistrate judge had a conflict and should
have recused himself under 28 U.S.C. § 455(b)(2), even though the magistrate judge
explained that Shalaby was working from incorrect information about the dates of his
employment with a defense law firm in the Bailey case.) The district judge explained in
an unusually detailed order why he found Shalaby’s defense of his behavior
unpersuasive and revoked Shalaby’s pro hac vice admission.

        While those proceedings were ongoing in the Bailey case, Shalaby petitioned for
admission to the general bar of the Northern District of Illinois. See N.D. ILL. L. R. 83.10.
He again represented that he had not been disciplined by any court. The Executive
Committee denied Shalaby’s petition for admission. Shalaby tried again less than a year
later, but the Executive Committee denied his request because the new application did
not provide any reason to reconsider its recent denial. It also ordered that Shalaby could
not reapply for admission for one year, and that he may not appear or submit filings in
any case before the court as the lawyer for another person.

       On appeal from that order, Shalaby argues that the Executive Committee
wrongly relied on the district court’s revocation of his pro hac vice admission and that
the Executive Committee’s order infringes his free-speech rights. Shalaby also contends
that some of the behavior that gave rise to his discipline was appropriate; he still
maintains that the magistrate judge should have recused himself.

        We note at the outset that we have jurisdiction over this appeal because filing
restrictions and denial of bar membership are judicial, not administrative, in nature. See
In re Chapman, 328 F.3d 903, 904 (7th Cir. 2003); In re Palmisano, 70 F.3d 483, 484–85 (7th
Cir. 1995).
No. 19-2369                                                                        Page 3

        Shalaby contends that the Committee erred by relying on the district judge’s
order revoking his pro hac vice admission in the Bailey case because that order is “not
final” and that he intends to appeal the order at the conclusion of the case. But the
district court’s Executive Committee has broad authority to regulate the attorneys who
seek to practice before it. See Frazier v. Heebe, 482 U.S. 641, 645 (1987). The district
judge’s order in Bailey revoking Shalaby’s pro hac vice admission is thorough; the
Committee did not err in taking it into consideration.

        Shalaby’s argument that his discipline violates his free-speech rights fares no
better. The First Amendment did not give him a constitutional right to make false
statements in his bar applications. Also, federal courts may prohibit attorneys from
making “false accusations that bring the judicial system into disrepute.” Palmisano, 70
F.3d at 487. Shalaby’s false statements and accusations, which the district court
reviewed carefully and found to have been made recklessly, “do not enjoy
constitutional protection.” Id. at 487–88 (citing Garrison v. Louisiana, 379 U.S. 64, 75
(1964).

       The Executive Committee did not abuse its discretion in denying Shalaby’s
application for admission to its general bar. Accordingly, IT IS ORDERED that the
Executive Committee’s order is AFFIRMED.